Citation Nr: 1621464	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition (claimed as costochondritis/Tietze syndrome).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2014 Board decision, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition was reopened and remanded for a VA examination.  The case has been returned to the Board for appellate review.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he has a current heart condition (claimed as costochondritis/Tietze syndrome) that began on active duty.  His service treatment records (STR's) reflect the Veteran was seen on several occasions for chest pain complaints; however, a diagnosis was not provided during service.  

At a September 2014 VA examination, the Veteran reported that during his time in service he began experiencing episodes of chest pain that he described as sudden-onset episodes of mid-sternal pain lasting seconds at a time.  He stated that post-service he continued to experience this type of chest pain intermittently, and post-service treatment records show that in March 2009 he was diagnosed with costochondritis and prescribed medication that helped with the symptoms.  The March 2009 cardiology note lists the condition as costochondritis/Tietze's syndrome controlled with an anti-inflammatory.  The Veteran stated that he continues to have episodes of brief, sharp, mid-sternal chest pain and continues to take an anti-inflammatory to relieve the symptoms.  The VA examiner diagnosed the Veteran with developmental abnormal EKG/normal variant, atrial flutter status post catheter ablation, and non-obstructive coronary artery disease.  A complete rationale was provided as to why these conditions were not related to service; however, the examiner did not provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the current costochondritis/Tietze syndrome diagnosed in March 2009 after complaints of chest pain, is related to or the same as the sudden-onset episodes of mid-sternal chest pain the Veteran experienced while on active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA and private treatment records pertinent to the claim on appeal.

2.  Thereafter, return the claims file to the VA examiner who conducted the September 2014 VA examination of the Veteran.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  If the September 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  In an addendum opinion, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current costochondritis/Tietze syndrome diagnosed in March 2009 after complaints of chest pain, is related to or the same as the sudden-onset episodes of mid-sternal chest pain the Veteran experienced while on active duty.  


The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

The Veteran may be called in for examination, if deemed necessary.

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

